UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6701


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ISIAH LAND,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:01-cr-00197-RBS-1)


Submitted:    June 5, 2013                 Decided:   June 14, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isiah Land, Appellant Pro Se. James Ashford Metcalfe, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isiah Land seeks to appeal the district court’s order

treating    his     motion    for     a    writ    of     error       coram    nobis   as   a

successive    28    U.S.C.A.      § 2255      (West       Supp.       2012)    motion,    and

dismissing it on that basis.                The order is not appealable unless

a   circuit       justice        or       judge     issues        a     certificate         of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this         standard       by      demonstrating          that

reasonable    jurists         would       find     that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on   procedural          grounds,        the    prisoner         must

demonstrate       both    that    the      dispositive         procedural        ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Land has not made the requisite showing.                          See United States

v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.



                                             2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3